AMENDMENT AGREEMENT
 
This Amendment Agreement (this “Agreement”) shall be effective as of August 24,
2009 (the “Effective Date”), by and among Genta Incorporated, a Delaware
corporation (the “Company”), and the undersigned parties whose names are set
forth on Exhibit A attached hereto (each a “Holder” and collectively the
“Holders”).  Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Purchase Agreement.
 
Whereas, on July 7, 2009, the Company entered into that certain Securities
Purchase Agreement with the Purchasers listed on Exhibit A thereto for the
purpose of raising up to $10,000,000 through the sale of securities consisting
of (i) up to $7,000,000 in principal amount of July 2009 Notes, (ii) up to
$3,000,000 of common stock of the Company (the “Common Stock”) and (iii) related
warrants at one or more closings (the “Purchase Agreement”);
 
Whereas, in connection with the Purchase Agreement, the Company entered into the
Registration Rights Agreement under which it agreed to register the shares
issued under the Purchase Agreement ;
 
Whereas, the Company and the Holders now desire to amend the Purchase Agreement
to extend the date and increase the size of the additional closing under the
Purchase Agreement to allow the Company additional time to complete the public
offering referenced in Section 1.2(b) of the Purchase Agreement; and
 
Whereas, the undersigned Holders represent the required threshold to amend the
provisions of each of the Purchase Agreement and the Registration Rights
Agreement.
 
Now, Therefore, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.           Definitions.
 
(a)           “April 2009 Consent Agreement” means that certain Consent
Agreement dated as of April 2, 2009, among the Company and the Purchasers listed
on Exhibit A thereto, as amended.
 
(b)           “July 2009 Notes” means the Company’s Unsecured Subordinated
Convertible Promissory Notes due July 2011
 
(c)           “Notes” means the Company’s Senior Secured Convertible Promissory
Notes Due June 9, 2010, the Company’s Senior Secured Convertible Promissory
Notes Due April 2, 2012 and the July 2009 Notes.
 
(d)           “Registration Rights Agreement” means that certain Registration
Rights Agreement dated as of July 7, 2009, by and among the Company and the
Buyers listed on Schedule I attached thereto.

 
 

--------------------------------------------------------------------------------

 



2.           Amendment to the Purchase Agreement.
 
The Company and the undersigned Holders representing the Purchasers currently
holding at least 66 2/3% of the principal amount of the July 2009 Notes
currently outstanding hereby amend the Purchase Agreement as follows:


(a)           The reference to “$7,000,000” in Section 1.1(a) is hereby replaced
with “$9,100,000”.
 
(b)           The reference to “$3,000,000” in Section 1.1(a) is hereby replaced
with “$3,900,000”.
 
(c)           The reference to “$10,000,000” in Section 1.2 is hereby replaced
with “$13,000,000”.
 
(d)           The reference to “August 24, 2009” in Section 1.2(b) is hereby
replaced with “August 31, 2009”; and
 
(e)           Exhibit A is hereby deleted in its entirety and replaced with
Exhibit B attached to this Agreement.
 
3.           Amendment to the Registration Rights Agreement.
 
The Company and the undersigned Holders representing the Buyers (as defined in
the Registration Rights Agreement) who currently hold at least two-thirds of the
Registrable Securities (as defined in the Registration Rights Agreement), hereby
amend Section 1(d) of the Registration Rights Agreement by deleting Section 1(d)
in its entirety and replacing Section 1(d) with the following:
 
“Initial Filing Deadline” means, with respect to the initial Registration
Statement required hereunder, the earlier of (i) August 31, 2009 and (ii) two
business days after the Expiration Date.”
 
4.           Outstanding Notes.  Each undersigned Holder represents and warrants
that as of the Effective Date, such Holder holds the Notes in the principal
amounts set forth on such Holder’s signature page hereto.
 
5.           Waiver of Participation Rights.
 
(a)           The undersigned Holders of the Purchase Rights (as defined in the
April 2009 Consent Agreement) hereby prospectively and retrospectively waive all
rights contained in Section 6(b) of the April 2009 Consent Agreement to receive
notice of, and participate in, the sale and issuance of up to $7,000,000 in
principal amount of July 2009 Notes and $3,000,000 of Common Stock at the
Additional Closing so long as each Holder of the Purchase Rights has the
opportunity to participate in the Additional Closing of the Financing as
contemplated by  Exhibit C hereto.

 
 

--------------------------------------------------------------------------------

 
 
(b)           The undersigned Holders of the Purchase Rights (as defined in the
April 2009 Consent Agreement) hereby prospectively and retrospectively waive all
rights contained in Section 6(b) of the April 2009 Consent Agreement to receive
notice of and participate in, the sale and issuance of up to $7,000,000 in
principal amount of Subordinated Unsecured Convertible Promissory Notes and
$3,000,000 of Common Stock pursuant to the S-1 registration statement (File No.
333-153278) so long as each Holder of the Purchase Rights has the opportunity to
participate in the offering as contemplated by Exhibit C hereto.
 
6.           Specific Performance; Consent to Jurisdiction; Venue.
 
(a)           The Company and the Holders acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with its specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof without
the requirement of posting a bond or providing any other security, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.
 
(b)           The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue. The parties irrevocably consent to personal jurisdiction in the state and
federal courts of the state of New York. The Company and each Holder consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 7(b) shall affect
or limit any right to serve process in any other manner permitted by law. The
Company and the Holders hereby agree that the prevailing party in any suit,
action or proceeding arising out of or relating to the this Agreement or the
other Transaction Documents, shall be entitled to reimbursement for reasonable
legal fees from the non-prevailing party. The parties hereby waive all rights to
a trial by jury.
 
7.           Entire Agreement; Amendment. This Agreement contains the entire
understanding and agreement of the parties with respect to the matters covered
hereby and, except as specifically set forth herein, neither the Company nor any
Holder make any representation, warranty, covenant or undertaking with respect
to such matters, and they supersede all prior understandings and agreements with
respect to said subject matter, all of which are merged herein. No provision of
this Agreement may be waived or amended other than by a written instrument
signed by the Company and the Holders of at least two-thirds of the then
outstanding July 2009 Notes.  The Holders acknowledge that any amendment or
waiver effected in accordance with this section shall be binding upon each
Holder (and their permitted assigns) and the Company, including, without
limitation, an amendment or waiver that has an adverse effect on any or all
Holders.  Except as amended herein, the Purchase Agreement and Registration
Rights Agreement shall remain in full force and effect.

 
 

--------------------------------------------------------------------------------

 

8.           Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:
 
If to the Company or its Subsidiaries:
 
Genta Incorporated
200 Connell Drive
Berkeley Heights, NJ 07922
   
Attention: Raymond P. Warrell, Jr., M.D.
   
Telephone No.: (908) 286-9800
   
Telecopy No.: (908) 286-3966
     
with copies to:
 
Morgan, Lewis & Bockius LLP
502 Carnegie Center
Princeton, NJ 08540
   
Attention: Emilio Ragosa
   
Telephone No.: (609) 919-6633
   
Telecopy No.: (609) 919-6701
     
If to any Holder:
 
At the address of such Holder set forth on Exhibit A to this Agreement, with
copies to Holder’s counsel as set forth on Exhibit A or as specified in writing
by such Holder, with a copy to:
     
With a copy to:
 
Cooley Godward Kronish LLP
   
4401 Eastgate Mall
   
San Diego, CA 92121
   
Attention: Ethan Christensen
   
Telephone No.: (858) 550-6076
   
Telecopy No.: (858) 550-6420

 
Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
9.           Waivers. No waiver by a party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.

 
 

--------------------------------------------------------------------------------

 
 
10.           Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
11.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. The
Holders may assign the rights under this Agreement without the consent of the
Company. 
 
12.           No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
13.           Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
 
14.           Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.
 
15.           Publicity. The Company agrees that it will not disclose, and will
not include in any public announcement, the names of the Holders without the
consent of the Holders, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation, and then only to the extent of such requirement.
Notwithstanding the foregoing, the Holders consent to being identified in any
filings the Company makes with the SEC to the extent required by law or the
rules and regulations of the SEC.
 
16.           Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
17.           Further Assurances. From and after the date of this Agreement,
upon the request of the Holders or the Company, the Company and each Holder
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.
 
 [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have caused this Amendment Agreement to be
executed as of the Effective Date.
 

     
GENTA INCORPORATED
               
By: 
         
Name: 
Raymond P. Warrell, Jr., M.D.
       
Title: 
Chairman and Chief Executive Officer

 
[SIGNATURE PAGES CONTINUE]

 
 

--------------------------------------------------------------------------------

 
 
[HOLDER SIGNATURE PAGES TO AMENDMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Holder: ________________________________________________________
 
Signature of Authorized Signatory of Holder: __________________________________
 
Name of Authorized Signatory:
____________________________________________________
 
Title of Authorized Signatory:
_____________________________________________________
 
Email Address of Holder:________________________________________________
 
Fax Number of Holder: ________________________________________________
 
Principal Amount of Purchase Rights Currently
Held:                                                                                                   
 
Principal Amount of 2008 Notes Currently
Held:                                                                                                             
 
Principal Amount of April 2009 Notes Currently
Held:                                                                                                   
 
Principal amount of July 2009 Notes Currently
Held:                                                                                                      
 
Address for Notice of Holder:
 
Address for Delivery of Securities for Holder (if not same as address for
notice):
 
 [SIGNATURE PAGES CONTINUE]

 
 

--------------------------------------------------------------------------------

 

Exhibit A
Holders


Tang Capital Partners, LP
667-2 (Baker)
667-1 (Baker)
14159, L.P. (Baker)
Baker Brothers Life Sciences, L.P.
Cat Trail Private Equity Fund LLC
Boxer Capital LLC (Tavistock)
Arcus Ventures Fund
Rodman and Renshaw LLC
Rockmore Investment Master Fund Ltd.
BAM Opportunity Fund LP
Cranshire Capital LP
RRC Biofund LP
Raymond P. Warrell, Jr.
Loretta M. Itri

 
 

--------------------------------------------------------------------------------

 

Exhibit B


Exhibit A to July 2009 Purchase Agreement


[Please see attached]

 
 

--------------------------------------------------------------------------------

 

Exhibit C


[Please see Exhibit B]

 
 

--------------------------------------------------------------------------------

 